United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Seattle, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1357
Issued: February 1, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 20, 2010 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ January 20, 2010 merit decision denying his traumatic injury claim.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant met his burden of proof to establish that his claimed stroke
was caused or aggravated by his federal employment on December 5, 2009.
FACTUAL HISTORY
On December 9, 2009 appellant, then a 59-year-old letter carrier, filed a traumatic injury
claim alleging that on December 5, 2009 he suffered a stroke while delivering mail. He
described the nature of the injury as “no collision, just a clot.”

The employing establishment controverted the claim, stating that appellant had not
reported the incident to any supervisor on duty on the date in question and that he had failed to
provide evidence of medical treatment on December 5, 2009.
Appellant submitted a December 9, 2009 duty status report, bearing an illegible
signature. The form reflected that he had suffered a stroke on December 5, 2009.
In a letter dated December 16, 2009, the Office advised appellant to submit additional
factual and medical information to establish his claim. This included a comprehensive medical
report from his treating physician, which contained an explanation as to how exposure or
incidents in his federal employment contributed to his diagnosed condition.
In a December 18, 2009 conference with the claims examiner, appellant stated that on
December 5, 2009 he was asked by his employer to work an additional half hour delivering mail
for a sick coworker. He had a disagreement with the person casing the mail because he
estimated that the mail he was assigned would require an additional 35 to 45 minutes of his time
to deliver. Appellant eventually agreed to deliver the mail. He began experiencing unusual
symptoms about 9:00 a.m. Appellant dropped mail from his hands as he reached for mailboxes;
had difficulty driving; and was disoriented. He finished his route and went home after delivering
mail for 4 hours and 45 minutes instead of his usual 4 hours. Two days later, appellant saw his
regular physician, who referred him to the hospital emergency room. He stated that his
disagreement with the person casing mail raised his blood pressure, which in turn loosened
plaque from somewhere else in his body and moved it to cause the blood clot. It was agreed that
appellant had established the factual element of his claim. The claims examiner noted that the
claim was still under review for performance of duty and advised him to submit medical
information to support his claim of injury.
In an undated statement, appellant repeated his version of the events of
December 5, 2009. He added that, after returning to the employing establishment on the date in
question, he “felt really bad” and went home early. Appellant was trying to help and got stressed
at the volume of auxiliary mail.
Appellant submitted reports from Dr. Robert Warwick, a Board-certified family
practitioner. On December 7, 2009 Dr. Warwick stated that, two days earlier, appellant had
experienced “some kind of disorientation, off-balance feeling and his depth perception seem[ed]
off.” He reported that appellant had been watching football games at a friend’s house, where he
drank two beers. When appellant started to get into his vehicle, he felt significantly off-balance.
Suspecting a possible subacute cerebral accident (CVA), Dr. Warwick referred appellant to the
hospital for a computerized tomography (CT) scan. On December 9, 2009 he reported that
appellant’s magnetic resonance imaging (MRI) scan revealed some diastic dysfunction and that
the MRI and CT scan were consistent with small CVAs. Noting that appellant had asked
Dr. Warwick to complete workers’ compensation forms, he stated that “this would not really
qualify as an on-the-job injury.” On December 16, 2009 Dr. Warwick recommended cardiology
and neurology workups. On December 24, 2009 he indicated that, after arguing with a coworker
about his workload, appellant had performed extra work on December 5, 2009. Appellant stated,
“[d]uring that period of time is when he started having some disorientation and ataxia.”

2

Appellant submitted a December 8, 2009 report from Dr. John S. Wendt, a Boardcertified neurologist, who related that he was in his normal state of health until about three days
previously when he became slightly confused and frustrated. This was a nondescript feeling.
Appellant reported to Dr. Wendt that he and his wife went to a party. After drinking a few beers,
he still felt a little bit confused and out of sorts and went home and went to bed. Appellant noted
also a bit of difficulty driving. Dr. Wendt diagnosed acute or subacute right pontine infarct,
likely on the basis of small vessel disease. He noted the possibility of remote emboli from the
proximal vertebral system.
The record contains a December 6, 2009 MRI scan report, a December 7, 2009 report of
a CT scan and a report of a December 8, 2009 echocardiography report.
By decision dated January 20, 2010, the Office denied appellant’s claim. It accepted that
on December 5, 2009 his employer asked him to carry an additional 1/2 hour route of mail from
another sorting case because another letter carrier was sick and that he had a disagreement with
the person casing the mail as to the amount of mail assigned. However, the Office found that the
medical evidence was insufficient to establish that appellant’s stroke resulted from the accepted
employment factors.
LEGAL PRECEDENT
The Federal Employees’ Compensation Act provides for payment of compensation for
disability or death of an employee resulting from personal injury sustained while in the
performance of duty.1 The phrase “sustained while in the performance of duty” is regarded as
the equivalent of the coverage formula commonly found in workers’ compensation laws, namely,
arising out of and in the course of employment.2
An employee seeking benefits under the Act has the burden of proof to establish the
essential elements of his claim, including the fact that the individual is an employee of the
United States within the meaning of the Act, that the claim was timely filed within the applicable
time limitation period of the Act, that an injury was sustained in the performance of duty as
alleged and that any disability or specific condition for which compensation is claimed is
causally related to the employment injury.3 When an employee claims that he sustained a
traumatic injury in the performance of duty, he must establish the fact of injury, consisting of
two components, which must be considered in conjunction with one another. The first is
whether the employee actually experienced the incident that is alleged to have occurred at the

1

5 U.S.C. § 8102(a).

2

This construction makes the statute effective in those situations generally recognized as properly within the
scope of workers’ compensation law. Charles E. McAndrews, 55 ECAB 711 (2004); see also Bernard D. Blum,
1 ECAB 1 (1947).
3

Robert Broome, 55 ECAB 339 (2004).

3

time, place and in the manner alleged. The second is whether the employment incident caused a
personal injury and generally this can be established only by medical evidence.4
The claimant has the burden of establishing by the weight of reliable, probative and
substantial evidence that the condition for which compensation is sought is causally related to a
specific employment incident or to specific conditions of employment.5 An award of
compensation may not be based on appellant’s belief of causal relationship.6 Neither the mere
fact that a disease or condition manifests itself during a period of employment nor the belief that
the disease or condition was caused or aggravated by employment factors or incidents is
sufficient to establish a causal relationship.7 Simple exposure to a workplace hazard does not
constitute a work-related injury entitling an employee to medical treatment under the Act.8
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is evidence that includes a physician’s rationalized opinion on whether there is
a causal relationship between the claimant’s diagnosed condition and the established incident or
factor of employment. The opinion must be based on a complete factual and medical
background of the claimant, must be one of reasonable medical certainty and must be supported
by medical rationale explaining the nature of the relationship between the diagnosed condition
and the established incident or factor of employment.9
ANALYSIS
The Office accepted that appellant was a federal employee, that he timely filed his claim
for compensation benefits and that the December 5, 2009 workplace incidents occurred as
alleged. The issue, therefore, is whether appellant has submitted sufficient medical evidence to
establish that the employment incidents caused an injury. The medical evidence presented does
not contain a rationalized medical opinion from a qualified physician establishing that the
work-related incidents caused or aggravated any particular medical condition or disability.
Therefore, appellant has failed to satisfy his burden of proof.
Reports from appellant’s treating physician, Dr. Warwick, are insufficient to establish
appellant’s claim. On December 7, 2009 he stated that, two days earlier, appellant had
experienced some kind of disorientation and off-balance feeling, after watching football games at
a friend’s house. Suspecting a possible subacute CVA, he referred him to the hospital for a CT
4

Deborah L. Beatty, 54 ECAB 340 (2003). See also Tracey P. Spillane, 54 ECAB 608 (2003); Betty J. Smith,
54 ECAB 174 (2002). The term “injury” as defined by the Act, refers to a disease proximately caused by the
employment. 5 U.S.C. § 8101 (5). See 20 C.F.R. § 10.5(q)(ee).
5

Katherine J. Friday, 47 ECAB 591, 594 (1996).

6

Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

7

Id.

8

20 C.F.R. § 10.303(a).

9

John W. Montoya, 54 ECAB 306 (2003).

4

scan. Dr. Warwick’s diagnosis is speculative. Moreover, his report offers no opinion on the
cause of appellant’s condition. Medical evidence which does not offer any opinion regarding the
cause of an employee’s condition is of limited probative value.10 The Board also notes that
Dr. Warwick’s description of the events surrounding the onset of appellant’s claimed stroke does
not support his contention that it occurred in the performance of duty and is inconsistent with
that offered by appellant.
Dr. Warwick’s December 9, 2009 report does not support a causal relationship between
appellant’s diagnosed condition and the accepted employment incidents. After noting that
appellant had asked him to complete workers’ compensation forms, he stated that, “this would
not really qualify as an on-the-job injury.” As the December 16, 2009 report does not contain an
opinion on causal relationship, it is of limited probative value.
On December 24, 2009 Dr. Warwick indicated that, after arguing with a coworker about
his workload, appellant had performed extra work on December 5, 2009. He stated, “[d]uring
that period of time is when [appellant] started having some disorientation and ataxia.”
Dr. Warwick did not provide a specific diagnosis or definitive opinion, to a reasonable degree of
medical certainty, as to the cause of appellant’s condition. Rather, he merely described
symptoms which occurred during a period of time. The Board has held that the mere fact that a
condition manifests itself during a period of employment does not raise an inference that there is
a causal relationship between the two.11 Dr. Warwick did not provide a complete factual
background or explain the nature of the relationship between appellant’s stroke condition and the
established incident.12 For all of these reasons, his report is of diminished probative value.
In a December 8, 2009 report, Dr. Wendt related that appellant was in his normal state of
health until about three days previously when he became slightly confused and frustrated. This
was a nondescript feeling. Appellant reported to Dr. Wendt that he and his wife went to a party.
After drinking a few beers, appellant still felt a little bit confused and out of sorts and went home
and went to bed. He noted also a bit of difficulty driving. Dr. Wendt diagnosed acute or
subacute right pontine infarct, likely on the basis of small vessel disease and noted the possibility
of remote emboli from the proximal vertebral system. He did not, however, explain how the
accepted incidents, namely, carrying mail and arguing with a coworker on December 5, 2009
were competent to cause appellant’s diagnosed condition. In fact, Dr. Wendt’s report did not
even refer to the December 5, 2009 incidents as a possible cause of the stroke. The Board finds
his report to be of limited probative value.
The Board notes that the remaining medical evidence of record, including duty status
reports and reports of MRI, CT scans and echocardiograms, does not contain an opinion on
causal relationship. Therefore, it is of limited probative value and insufficient to establish
appellant’s claim.

10

Michael E. Smith, 50 ECAB 313 (1999).

11

See Joe T. Williams, 44 ECAB 518, 521 (1993).

12

John W. Montoya, supra note 9.

5

The record does not contain an opinion by any qualified physician supporting appellant’s
contention that his stroke was causally related to the December 5, 2009 incidents. Appellant
expressed his belief that his condition resulted from the accepted employment incidents. The
Board has held that the mere fact that a condition manifests itself during a period of employment
does not raise an inference that there is a causal relationship between the two.13 Neither, the fact
that the condition became apparent during a period of employment nor the belief that the
condition was caused or aggravated by employment factors or incidents, is sufficient to establish
causal relationship.14 Causal relationship must be substantiated by reasoned medical opinion
evidence, which it is appellant’s responsibility to submit. Therefore, appellant’s belief that his
condition was caused by the work-related incident is not determinative.
The Office advised appellant that it was his responsibility to provide a comprehensive
medical report which described his symptoms, test results, diagnosis, treatment and the
physician’s opinion, with medical reasons, on the cause of his condition. Appellant failed to
submit appropriate medical documentation in response to the Office’s request. As there is no
probative, rationalized medical evidence addressing how his claimed condition was caused or
aggravated by his employment, he has not met his burden of proof to establish that he sustained
an injury in the performance of duty causally related to factors of his federal employment.
CONCLUSION
The Board finds that appellant has failed to establish that he sustained an injury while in
the performance of duty.

13

See Joe T. Williams, supra note 11.

14

Id.

6

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs
January 20, 2010 decision is affirmed.
Issued: February 1, 2011
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

